ORDER
PER CURIAM.
Plaintiff, Linn Reorganized School District II of Osage County, appeals from the grant of the motions for directed verdicts in favor of defendants, Butler Manufacturing Co., Frangkiser & Hutchens, and Vincent Roofing Co., in an action for breach of warranty and for negligence, in which the school district sought to recover for damages which were the result of a leaky roof on a field house. An extended opinion on the issues raised in this appeal would have no jurisprudential value. Frangkiser and Hutchens, Inc.’s motion to dismiss this appeal is overruled. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).